
	
		I
		112th CONGRESS
		2d Session
		H. R. 6235
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2012
			Mr. Flores introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To delay further action on the proposed rule regarding
		  well stimulation on Federal and Indian lands until such date the Secretary of
		  the Interior submits a report examining certain effects of such
		  rule.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Lands Energy Regulatory
			 Certainty Act of 2012.
		2.Delay of further
			 action on proposed rule regarding well stimulation on Federal and Indian lands
			 until report submitted
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of the Interior may not, before the date
			 of the submission of the report under subsection (b)(2)(C), take any action to
			 finalize or otherwise implement provisions contained in the proposed rule
			 entitled Oil and Gas; Well Stimulation, Including Hydraulic Fracturing,
			 on Federal and Indian Lands (77 Fed. Reg. 27691 (May 11, 2012)).
			(b)Study and
			 report
				(1)StudyThe Secretary of the Interior may conduct a
			 study, with respect to each year of the 10-year period immediately following
			 the date of the enactment of this Act, on each of the following:
					(A)The anticipated expenditure of resources by
			 the Bureau of Land Management for such year if the rule described in subsection
			 (a) is applied, as compared to the anticipated expenditure of such resources
			 for such year if such rule is not applied.
					(B)The anticipated rates of development and
			 production of oil and natural gas resources in the United States for such year
			 if the rule described in subsection (a) is applied, as compared to such
			 anticipated rates for such year if such rule is not applied.
					(C)The anticipated revenue to the Treasury
			 resulting from the development and production of oil and natural gas resources
			 for such year if the rule described in subsection (a) is applied, as compared
			 to such anticipated revenue for such year if such rule is not applied.
					(D)Any potential
			 conflicts that may exist between the rule described in subsection (a) and State
			 and Federal regulations that are in existence as of the date of enactment of
			 this Act.
					(2)ReportIf the Secretary of the Interior completes
			 the study described in paragraph (1), the Secretary shall—
					(A)not later than October 31, 2012, submit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate (and make publicly
			 available) a preliminary report containing the results of the study conducted
			 under paragraph (1);
					(B)solicit public comments regarding the
			 preliminary report submitted under subparagraph (A) for a period of 120 days
			 after the submission of such preliminary report to both such Committees; and
					(C)not later than May 1, 2013, submit to
			 Congress a final report containing the results of the study conducted under
			 paragraph (1), including any revisions to the preliminary report made as a
			 result of public comments submitted pursuant to subparagraph (B), and a
			 response to such comments.
					
